Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
04/20/2021 08:07 AM CDT




                                                       - 780 -
                             Nebraska Court of Appeals Advance Sheets
                                  29 Nebraska Appellate Reports
                                             LANGLEY v. LANGLEY
                                             Cite as 29 Neb. App. 780




                                   Stacy Renee Langley, appellant, v.
                                  Christopher Kent Langley, appellee.
                                                   ___ N.W.2d ___

                                        Filed April 20, 2021.    No. A-20-620.

                 1. Modification of Decree: Child Support. Modification of child support
                    is entrusted to the discretion of the trial court.
                 2. Modification of Decree: Child Support: Appeal and Error. An appel-
                    late court reviews proceedings for modification of child support de novo
                    on the record and will affirm the judgment of the trial court absent an
                    abuse of discretion.
                 3. Evidence: Appeal and Error. In a review de novo on the record, an
                    appellate court reappraises the evidence as presented by the record and
                    reaches its own independent conclusions with respect to the matters
                    at issue.
                 4. Judges: Words and Phrases. A judicial abuse of discretion requires that
                    the reasons or rulings of the trial court be clearly untenable insofar as
                    they unfairly deprive a litigant of a substantial right and a just result.
                 5. Child Support. Child support orders are always subject to review
                    and modification.
                 6. Modification of Decree: Child Support: Proof. The party seeking
                    the modification of child support has the burden to produce sufficient
                    proof that a material change of circumstances has occurred that warrants
                    a modification.
                 7. ____: ____: ____. A party seeking to modify a child support order must
                    show a material change of circumstances which occurred subsequent to
                    the entry of the original decree or a previous modification and which
                    was not contemplated when the prior order was entered.
                 8. Modification of Decree: Child Support. The paramount concern in
                    child support cases, whether in the original proceeding or subsequent
                    modification, remains the best interests of the child.
                 9. Judgments: Appeal and Error. A correct result will not be set aside
                    merely because the lower court applied the wrong reasoning in reaching
                    that result.
                               - 781 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                       LANGLEY v. LANGLEY
                       Cite as 29 Neb. App. 780

   Appeal from the District Court for Cheyenne County: Travis
P. O’Gorman, Judge. Affirmed.

  James R. Korth, of Reynolds, Korth & Samuelson, P.C.,
L.L.O., for appellant.

  Andrew W. Snyder, of Chaloupka, Holyoke, Snyder,
Chaloupka & Longoria, P.C., L.L.O., for appellee.

  Moore, Riedmann, and Bishop, Judges.

  Riedmann, Judge.
                       INTRODUCTION
   Stacy Renee Langley appeals the decision of the district
court for Cheyenne County modifying her divorce decree
to require her to pay her former husband, Christopher Kent
Langley, child support in the amount of $425 per month. We
affirm the district court’s order, albeit for a different reason as
set forth below.

                        BACKGROUND
   Stacy and Christopher married in August 1995 and divorced
in November 2015. At the time of the decree, the couple had
four minor children. The decree ordered joint legal and joint
physical custody of the children. The parties agreed that Stacy
would have the children on the first, third, and fifth weekends
of each month and that during the summer, the parties would
alternate parenting time every 2 weeks. The decree provided
parenting time for all holidays and birthdays. The child support
worksheet attached to the decree showed Stacy’s final share
of the child support obligation to be $1,183 and Christopher’s
share to be $3,045. The joint physical custody worksheet,
attached to the decree, indicated total support of $995 due
from Christopher. However, no child support was ordered from
either parent based on “the amount of time the parties shall
have with the minor children and the financial situation of the
parties.” Neither party appealed.
                               - 782 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                       LANGLEY v. LANGLEY
                       Cite as 29 Neb. App. 780

    In October 2019, Stacy moved to modify the original
decree, seeking a change in custody. At the time of modifica-
tion, the two oldest children had reached the age of majority,
so the modification request affected only the remaining two
minor children. Stacy claimed material changes occurred since
the decree’s entry in 2015. She alleged Christopher repeat-
edly had been intoxicated in front of the minor children,
allowed them to operate motor vehicles without licensure,
left them unattended, disparaged Stacy in front of them, and
failed to communicate with Stacy regarding their health care
and education. Stacy also alleged that one of the children
had increasing behavioral issues and declining grades while
in Christopher’s care and that Christopher had instructed
the other minor child to act as his designated driver while
Christopher was intoxicated. As a result, Stacy requested that
she be awarded the care, custody, and control of the minor
children and child support.
    In his answer and counterclaim, Christopher denied the
allegations and sought sole physical custody, child support,
and termination of alimony payments. He cited a change in
his income and in Stacy’s employment as material changes
in circumstances to justify the modification of child support.
Christopher also claimed that although the original decree
stated that the parties were to have joint legal and physical
­custody, in reality, he has had sole physical custody of the chil-
 dren based upon the parenting time awarded.
    Christopher presented evidence at the modification hear-
 ing that his salary had decreased since the original decree,
 at which time he was employed by an outdoor recreation
 retailer. He explained that his salary changed after the retailer
 was purchased by another company and he was terminated.
 Christopher testified that he previously earned between
 $80,000 and $100,000 per year, depending on bonuses. The
 worksheet attached to the original decree reflected a monthly
 income for Christopher of $8,348.43. At the time of the modi-
 fication hearing, he was employed by an energy company,
                              - 783 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                      LANGLEY v. LANGLEY
                      Cite as 29 Neb. App. 780

earning $26.90 per hour at 40 hours per week with “typi-
cally, no overtime.” Stacy’s proposed child support calcula-
tion offered at the modification hearing reflected a monthly
income of $5,069.94 for Christopher. Stacy’s income remained
somewhat equal with a monthly income of $2,550 at the time
of the dissolution and $2,375.75 at the time of the modifica-
tion hearing.
   As pertinent to this appeal, the district court agreed that the
decree’s parenting plan, originally labeled as joint physical
custody, was “not actually joint for purposes of child support”
and that child support should be awarded under a sole physi-
cal custody calculation. Based on worksheets 1 and 4 of the
Nebraska Child Support Guidelines, along with a deviation
for travel expenses, it ordered Stacy to pay $425 per month in
child support for the two minor children. It made no changes
with regard to custody. Stacy appeals.

                 ASSIGNMENT OF ERROR
   Stacy’s sole assignment of error is that the district court
erred in modifying the decree to require her to pay child
support.

                   STANDARD OF REVIEW
   [1,2] Modification of child support is entrusted to the dis-
cretion of the trial court. Hotz v. Hotz, 301 Neb. 102, 917
N.W.2d 467 (2018). An appellate court reviews proceedings
for modification of child support de novo on the record and
will affirm the judgment of the trial court absent an abuse of
discretion. Id.
   [3,4] In a review de novo on the record, an appellate court
reappraises the evidence as presented by the record and reaches
its own independent conclusions with respect to the matters at
issue. Id. A judicial abuse of discretion requires that the rea-
sons or rulings of the trial court be clearly untenable insofar as
they unfairly deprive a litigant of a substantial right and a just
result. Id.
                               - 784 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                       LANGLEY v. LANGLEY
                       Cite as 29 Neb. App. 780

                           ANALYSIS
   Stacy argues that the district court erred when it found a
material change of circumstances based upon the amount of
time the children spent with Christopher. Specifically, she
argues that because the parties were following the parenting
time schedule in the original decree, there was no material
change in circumstances. While we agree with Stacy, we affirm
the decision of the district court for a different reason.
   [5-8] Child support orders are always subject to review and
modification. Incontro v. Jacobs, 277 Neb. 275, 761 N.W.2d
551 (2009). The party seeking the modification of child sup-
port has the burden to produce sufficient proof that a material
change of circumstances has occurred that warrants a modi-
fication. Id. A party seeking to modify a child support order
must show a material change of circumstances which occurred
subsequent to the entry of the original decree or a previous
modification and which was not contemplated when the prior
order was entered. Grahovac v. Grahovac, 12 Neb. App. 585,
680 N.W.2d 616 (2004). But, the paramount concern in child
support cases, whether in the original proceeding or subsequent
modification, remains the best interests of the child. Incontro
v. Jacobs, supra.
   Because Christopher moved to modify the decree regarding
child support payments, he bore the burden of proving a mate-
rial change in circumstances which occurred subsequent to the
entry of the original decree that justified such a modification.
See id. The material changes that Christopher listed in his
counterclaim in support of modification of child support were
the decrease in his income and Stacy’s change in employment.
The court, however, found support for the modification due
to the amount of time Stacy and Christopher each spent with
the children.
   The evidence presented at the modification hearing showed
that the parties followed the joint custody plan as outlined by
the original decree, granting Stacy visitation on the first, third,
and fifth weekends of each month, along with every other
                              - 785 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                      LANGLEY v. LANGLEY
                      Cite as 29 Neb. App. 780

2-week period in the summer and every other holiday. There
was no evidence presented of a material change in circum-
stances regarding the amount of time spent with the children
because the parties continuously exercised the parenting time
as originally ordered in the decree; therefore, nothing had
changed. See id. As such, the court abused its discretion in
finding a material change in circumstances due to the amount
of time the children spent with each parent.
   However, Christopher’s counterclaim listed his decreased
income and Stacy’s new employment as the material changes
justifying modification of child support. Under Neb. Ct. R.
§ 4-217:
          Application of the child support guidelines which
       would result in a variation by 10 percent or more, but not
       less than $25, upward or downward, of the current child
       support obligation, child care obligation or health care
       obligation, due to financial circumstances which have
       lasted 3 months and can reasonably be expected to last for
       an additional 6 months, establishes a rebuttable presump-
       tion of a material change of circumstances.
   Child support in the original decree was set at a $0 contri-
bution for both parents. Christopher presented evidence at the
modification hearing regarding his change of financial circum-
stances. His salary decreased from $100,181.16 (the amount
used at the dissolution hearing) to approximately $55,952 per
year ($26.90 per hour × 40 hours per week × 52 weeks per
year). He presented pay stubs of his decreased salary from
December 16, 2019, through April 19, 2020. The evidence
revealed that Stacy earned $28,509 per year at the time of
trial. Because application of the child support guidelines would
result in a variation by 10 percent or more of the current child
support obligation, Christopher created a rebuttable presump-
tion of a material change in circumstances in accordance with
§ 4-217. Stacy did not rebut this presumption.
   [9] The district court, however, did not base its decision
to modify child support on the change in income; rather, it
                             - 786 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                     LANGLEY v. LANGLEY
                     Cite as 29 Neb. App. 780

did so on the amount of time that each parent spent with the
children. However, the district court correctly determined that
pursuant to the Nebraska Child Support Guidelines, Stacy
owed Christopher child support. A correct result will not be set
aside merely because the lower court applied the wrong reason-
ing in reaching that result. State v. Kolbjornsen, 295 Neb. 231,
888 N.W.2d 153 (2016). As such, we affirm the district court’s
decision but on the grounds that Christopher’s reduction in
wages constituted a material change of circumstances.
   Stacy makes no argument regarding the method by which
the court calculated child support; rather, she assigns only its
decision to order child support and argues only that no mate-
rial change in circumstances was proved. Consequently, we do
not address the court’s decision to award child support on a
basic child support calculation without also modifying physi-
cal custody.

                       CONCLUSION
  Finding no abuse of discretion in the award of child support,
we affirm the modification order.
                                                  Affirmed.